Citation Nr: 0026131	
Decision Date: 09/28/00    Archive Date: 10/04/00	

DOCKET NO.  97-28 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for keratosis of the 
scalp.

3.  Entitlement to service connection for unspecified 
disabilities as the result of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 25, 1974, 
to September 5, 1974.


This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).

This case was previously before the Board and in January 1999 
it was remanded to the RO for further development.  The case 
has since been returned to the Board.

When this case was previously before the Board the veteran 
was represented by the Military Order of the Purple Heart.  
This organization has, in a letter dated in November 1999 
revoked its power of attorney effective November 2, 1999.  
The veteran is currently unrepresented in this matter.


FINDINGS OF FACT

1.  There is no competent evidence showing the veteran was 
exposed to ionizing radiation in service or that the veteran 
has any disability attributable to ionizing radiation.

2.  No competent (medical) evidence has been submitted to 
link the veteran's nervous disorder and keratosis of the 
scalp to injury or disease suffered in service.


CONCLUSION OF LAW

The veteran's claims for entitlement to service connection 
for unspecified disabilities as a result of exposure to 
ionizing radiation, a nervous disorder and keratosis of the 
scalp are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran is in receipt 
of Social Security Administration disability benefits.  
Records related to the award of the veteran's Social Security 
Administration benefits have not been obtained by the VA.  In 
his June 1997 notice of disagreement the veteran noted that 
he is receiving these benefits for a variety of reasons and 
that such award is evidence that he suffers from current 
disabilities.  The veteran did not specify the nature of 
these disabilities.  As there has been no contention made as 
to how records of treatment related to the veteran's award of 
Social Security benefits are relevant to the specific issues 
at hand there is no duty on the part of VA to secure them.  
See Allday v. Brown, 7 Vet. App. 517 (1995).

The veteran's service medical records are negative for 
complaints or findings of any nervous disorder and/or skin 
condition.  Furthermore, the service medical records show no 
indication the veteran was evaluated and/or treated for any 
physical abnormality during his brief period of active 
service.  Service medical records do show the veteran was 
referred for a psychiatric consultation because of his 
demonstrated ineptness and his inadaptability to respond to 
the stressors of his basic training.  He was found on this 
consultation to exhibit no evidence of psychosis, impaired 
reality testing, formal thought disorder and/or debilitating 
psychoneurosis.  

The first clinical indication of any complaints or abnormal 
findings referable to the veteran's scalp or mentation is a 
letter from the veteran's private physician, James J. 
McConnell, M.D., who reported that he had been following the 
veteran since 1985 primarily for chronic anxiety, chronic 
pain, and acid peptic disease.  In February 1992, a lesion on 
the veteran's scalp was biopsied and microscopically 
diagnosed as a keratosis.  Other evidence on file tends to 
show that the veteran's father was exposed to ionizing 
radiation in service and that the veteran was evaluated and 
treated by VA for various complaints between January 1995 and 
May 1997.  These complaints were primarily related to chronic 
musculoskeletal and abdominal pain, skin disorders, dental 
caries and bronchitis.  When seen in December 1995 for a skin 
disorder and complaints of stomach bloating, the veteran 
expressed the belief that he had derivative health problems 
resulting from his father's military service, which 
reportedly included exposure therein to "some kind of 
chemical."  An April 1998 VA physician's discharge progress 
note record as an Axis I diagnosis, MDE (major depressive 
episode) with anxiety/ethanol abuse.  This note also records 
that the veteran on follow up care should be scheduled for an 
outpatient treatment dermatology appointment for "management 
of skin [changes secondary] to radiation exposure?"  

It is the veteran's primary contention that he has various 
disorders, including a nervous disorder and keratosis of the 
scalp, either as the direct result of his military service 
and/or as a consequence of his father's military service.  In 
order for service connection to be granted, it must be shown 
that there is a disability present which is the result of 
disease or injury which was incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  A showing of incurrence may be established by 
affirmatively showing inception in service, and each 
disability must be considered on the basis of the place, 
types and circumstances of service as shown by service 
records.  Service connection may be established for a disease 
diagnosed after service discharge when all of the evidence, 
including that pertinent to service, established that it was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).


I.  Service Connection for Unspecified Disabilities Due to 
Radiation Exposure.

The veteran contends that he suffers from unspecified 
disabilities as a result of either his exposure to radiation 
and/or as a consequence of his father's exposure to radiation 
and/or other toxin in service.  Records from Blue Ridge 
Physical Therapy show the veteran was seen in November and 
December 1996 and related at that time that he was requesting 
"radiation treatment" from VA for a genetic disease which 
he said caused skin lesions, bone deterioration, toe nails, 
high cholesterol, and possibly back and neck pain.  He was 
noted to be upset and agitated and to frequently express 
frustration at the lack of diagnosis or treatment for his 
"radiation 

sickness".  There is however, no evidence in the record 
which tends to suggest that the veteran had any exposure to 
ionizing radiation in service nor that the veteran suffers 
from any disease or injury as a consequence of claimed 
radiation exposure including any disorder, hereditary or 
otherwise, as a result of his father's service.  None of the 
medical records show that the veteran has a disease specific 
to radiation-exposed veterans as defined at 38 C.F.R. 
§ 3.309(d), or a radiogenic disease as defined at 38 C.F.R. 
§ 3.311(b)(2).  Nor is there a medical opinion that any 
current disability is the result of radiation exposure.  
Where there is no medical evidence of the claimed disorder 
during service, and where there is no medical evidence 
linking the claimed disorder to service or an inservice event 
or occurrence, the claim is not well grounded.  See Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992); Montgomery v. Brown, 4 
Vet. App. 343 (1993); Caluza v. Brown, 7 Vet. App. 498 
(1995).

The veteran's claim in this regard is purely speculative.  
Furthermore, as indicated above, a grant of service 
connection must be considered solely on the basis of the 
veteran's service.  Service connection connotes many factors 
but basically it means that the facts, shown by evidence, 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service was aggravated 
therein.  38 C.F.R. § 3.03 (emphasis added).  The veteran's 
claim for service connection based on his father's service is 
consequently without merit.


II.  Service Connection for a Nervous Disorder and Keratosis 
of the Scalp.

As noted above the veteran's service medical records are 
negative for the claimed disabilities.  The post service 
medical records show that a nervous disorder and keratosis of 
the scalp were clinically manifested many years after 
service.  




The Board observes that when claiming entitlement to VA 
benefits a claimant must submit evidence to justify a belief 
that his claims are well grounded.  Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The United States Court of Appeals for Veterans 
Claims has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A claim for service connection as indicated 
above requires three elements to be well grounded.  It 
requires competent (medical) evidence of a current 
disability; competent (lay or medical) evidence of incurrence 
or aggravation of a disease or injury in service; and 
competent (medical) evidence of a nexus between the inservice 
injury or disease and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In this case there is no competent (medical) evidence that 
the veteran's disabilities involving his skin and mentation 
were manifested in service, are related thereto; or, 
alternatively, are the result of claimed radiation exposure 
therein.  The only evidence which asserts this relationship 
consists of the contentions of the veteran.   The veteran's 
hypothesizing as to the etiology of his current disabilities 
is not credible, particularly if not supported by any medical 
authority.  Hyder v. Brown, 1 Vet. App. 321 (1991), see also 
Rucker v. Brown, 10 Vet. App. 67 (1997). Accordingly, since 
there is no competent medical evidence to link the veteran's 
current nervous disorders and/or skin disorders manifested 
many years after service with service, the veteran's claims 
as to these disorders are also not well grounded, and must be 
denied.

In order to make his claims well grounded, the veteran must 
file a claim supported by competent evidence relating a 
disability to service or an injury and/or incident therein.





ORDER

The claims for service connection for a nervous disorder, 
keratosis of the scalp and unspecified disabilities as a 
result of exposure to ionizing radiation are denied as not 
well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

- 6 -

- 2 -


